 OLIN CORPORATIONOlinCorporationandTextileWorkers Union ofAmerica, AFL-CIO-CLC. Case 8-CA-8244October 11, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on March 15, 1974, by TextileWorkers Union of America, AFL-CIO-CLC, hereincalled the Union, and duly served on Olin Corpora-tion,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued a com-plaint and amendment to the complaint on April 15and May 2, 1974, respectively, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 7, 1974,following a Board election in Case 8-RC-8703 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about March 1, 1974, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 24, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 13, 1974, counsel for the General Counselfiled directly with the Board a motion for summaryjudgment. Subsequently, on May 22, 1974, the Boardissued an order transferring the proceeding to theBoard and a notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. Respondent thereafter filed a response tonotice to show cause.Pursuant to the provisions of Section 3(b) of the1Official noticeis taken of the record in the representation'proceeding,Case 8-RC-8703,as the term"record" is defined in Secs.102.68 and 102.69(g) of the Board's Rules and Regulations.Series 8, as amended.SeeLTVElectrosystems,Inc.,166NLRB938 (1967), enfd.388 F.2d 683 (C.A. 4,1968);GoldenAge BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);IntertypeCo.v.Penello,269 F.Supp. 573 (D.C. Va., 1967):Follett Corp.,164 NLRB 378 (1967),enfd.397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the NLRA.63National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the notice to show cause, Respondent contendsthat the Union's certification is invalid because thefirstelection in the underlying representation casewas improperly set aside and the second election wasinvalid because two determinative challenges wereimproperly resolved by the Board. We do not acceptthese contentions.Our review of the record herein, including the rec-ord in Case 8-RC-8703, reveals that an electionconducted on September 22; 1972, pursuant to a stip-ulation for certification upon consent election result-ed in a vote of 28 for, and 28 against, the Union, withno challenged ballots. The Union filed timely objec-tions to the election. After investigation, the ActingRegionalDirector issued a report on objectionsrecommending that an objection relating toRespondent'smisrepresentations concerning acci-dent and sickness benefits be sustained and the re-mainder overruled, that the election be set aside, andthat a new election be directed. Respondent filed ex-ceptions to the Acting Regional Director's report onobjections and a supporting brief. Thereafter, onFebruary 13, 1973, the Board issued a Decision, Or-der, and Direction of Second Election in which itfound that the Respondent's exceptions raised nomaterial or substantial issues of fact or law warrant-ing reversal of the Acting Regional Director. Accord-ingly, it adopted the Acting Regional Director's find-ings, conclusions, and recommendation that the elec-tion be set aside and a second election directed.The tally of ballots, issued after thererunelectionwas conducted on March 23, 1973, indicated that 26ballots were cast for, and 26 against, the Union, with2 challenged ballots. After investigation, the ActingRegional Director issued his report on challengedballots in which he recommended that a hearing beheld to resolve the issues raised by the challengedballots.Respondent filed exceptions to the ActingRegional Director's report and requested that thechallenges be sustained. The Board subsequently onJune 13, 1973, issued an Order Directing Hearing,finding that the exceptions raised no material or sub-stantial issueswarranting reversal of the Acting Re-gional Director. After the hearing, the Hearing Offi-cer issued his report on challenged ballots in whichhe recommended that the challenge to one ballot be214 NLRB No. 14 64DECISIONSOF NATIONALLABOR RELATIONS BOARDsustained and the challenge to the other ballot beoverruled. Both Respondent and the Union filed ex-ceptions to the Hearing Officer's report. On January22, 1974, the Board issued a Supplemental Decisionand Direction to Open and Count Challenged Ballotsinwhich it overruled the challenges to both chal-lenged ballots and directed that the Regional Direc-tor open and count them and issue the appropriatecertificate.After the ballots were opened and count-ed, a revised tally of ballots was issued showing thata majority of the employees in the stipulated unit hadselected theUnion as their exclusive bargainingagent. On February 7, 1974, the Regional Directorcertified the Union. In its response to the notice toshow cause, Respondent reiterates the representationcase contentions that the first election was improper-ly set aside and that the challenges to the two chal-lenged ballots cast in the second election should havebeen sustained. It thus appears that Respondent isattempting to relitigate matters previously consideredand determined by the Board.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the motion for summary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent annually ships products valued in excessof $50,000 from its Oakwood plant directly to pointsoutside the State of Ohio.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.If.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America,AFL-CIO-CLC, is alabor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,including regular part-time employees of theEmployer employed at its Oakwood, Ohio, facil-ity,but excluding all office clerical employeesand professional employees, guards and supervi-sors as defined in the Act.2.ThecertificationOn March 23, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Acting Re-gional Director for Region 8, designated the Unionas their representative for the purpose of collectivebargaining with the Respondent. The Union was cer-tifiedas the collective-bargaining representative ofthe employees in said unit on February 7, 1974, andthe Union continues to be such exclusive representa-tivewithin the meaning of Section 9(a) of the Act.Respondent, a Delaware corporation with its prin-cipal office and place of business in Stamford, Con-necticut, operates a facility at Oakwood, Ohio, whereitengages in the manufacture of tents and relatedcamping equipment. The Oakwood facility of the Re-spondent is the only one involved in this proceeding.2 SeePittsburgh Plate GlassCo. v. N. L. R. B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).B.The Request To Bargain and Respondent's RefusalCommencing on or about February 20, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 1, 1974, and continuing at all OLIN CORPORATIONtimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 1, 1974, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Olin Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.652.TextileWorkers Union of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees, in-cluding regular part-time employees of the Employeremployed at its Oakwood, Ohio, facility, but exclud-ing all office clerical employees and professional em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.Since February 7, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 1, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(I) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that Respondent, OlinCorporation,Oakwood,Ohio, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms and con-ditions of employment with Textile Workers Unionof America,AFL-CIO-CLC, as theexclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All production and maintenance employees,including regular part-time employees of theEmployer employed at its Oakwood, Ohio, facil-ity,but excluding all office clerical employees 66DECISIONSOF NATIONALLABOR RELATIONS BOARDand professionalemployees,guards and supervi-APPENDIXsors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Postat itsfacility in Oakwood, Ohio, copies ofthe attached notice marked "Appendix." 7 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 8, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 8', inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Tex-tileWorkers Union of America, AFL-CIO-CLC, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All production and maintenance employ-ees, including regular part-time employees oftheEmployer employed at its Oakwood,Ohio, facility, but excluding all office clericalemployeesandprofessionalemployees,guards and supervisors as defined in the Act.OLIN CORPORATION